Citation Nr: 0605731	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-03 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for ankylosis of the 
middle finger.

3.  Entitlement to service connection for sleep apnea.
  
4.  Entitlement to service connection for a cold injury 
affecting the hands and feet.

5.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1952 to 
November 1954.

This appeal comes to the Board of Veterans' Appeals (Board) 
from several rating decisions.  

A November 2000 rating decision granted the veteran's claim 
of entitlement to service connection for PTSD and assigned a 
noncompensable rating.  This rating was increased to 30 
percent in September 2001, and to 50 percent in June 2003, 
and made effective from date the veteran's claim was filed.  
In response to the SSOC, the veteran filed a substantive 
appeal in August 2003.  

The November 2000 rating decision also granted the veteran's 
claim for service connection for ankylosis of the middle 
finger and assigned a noncompensable rating; denied the 
veteran's claim of for service connection for sleep apnea; 
and denied the veteran's claim of entitlement to service 
connection for frostbite of the hands and feet.  The veteran 
filed a notice of disagreement in March 2001, the RO issued a 
statement of the case (SOC) in September 2001 and an SSOC in 
January 2002, and the veteran perfected his appeal in 
February 2002.

A September 2003 rating decision denied the veteran's claim 
of entitlement to service connection for a back disability, 
to include arthritis.  The veteran filed his notice of 
disagreement in November 2003, the RO issued a SOC case in 
May 2004, and the veteran perfected his appeal in August 
2004.  

As explained in the decision below, the Board is granting 
service connection for a low back disability, and assigning 
an increased rating for PTSD.  Since the record also reflects 
the veteran may be unemployable because of his service 
connected disabilities, a claim for a total disability rating 
based on individual unemployability may be inferred.  This is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, and mood; but 
it fails to show total occupational and social impairment.

2.  The medical evidence of record fails to show that the 
veteran's right long finger is ankylosed and the veteran has 
a range of motion from 0 to 70 degrees in the finger.

3.  The medical evidence of record fails to show that the 
veteran's diagnosed sleep apnea is related to his PTSD.
  
4.  The preponderance of evidence fails to show that the 
veteran had a cold injury in service; or current disability 
from any cold injury.  

5.  The evidence of record connects the veteran's current low 
back disability with an in-service injury.


CONCLUSIONS OF LAW

1.  Criteria for a 70 rating percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2005).

2.  Criteria for a compensable rating for ankylosis of the 
middle finger have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5299-5226 
(2005).

3.  The criteria for service connection for sleep apnea are 
not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).
  
4.  The criteria for service connection for a cold injury 
affecting the hands and feet are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).

5.  The criteria for service connection for a low back 
disability are met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

The Board notes, at the outset, that the veteran's service 
medical records were among those presumably lost in a fire at 
the National Military Personnel Records Center (NPRC) in St. 
Louis, Missouri, in 1973.  The Board has kept this 
unfortunate situation in mind while addressing the veteran's 
claims, and realizes that in such situations there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit of the doubt doctrine.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The only 
service medical record which has been recovered is the 
veteran's separation physical dated in November 1954. 

Cold Injury

The veteran testified that he served on the front lines in 
Korea for fourteen months, including two winters, and that he 
was forced to stay out in sub-freezing temperatures for guard 
duty on several occasions, during which time he was 
frostbitten.  The veteran asserted that he received treatment 
at the medical station for frostbite, and he recalled that 
his feet were blackened and that his toes were numb.  The 
veteran indicated that the medical staff had him soak his 
hands and feet in a solution, and the color came back into 
his feet after a couple of days; however he testified that he 
now has a tingling sensation on the edge of his toes.  
Nevertheless, the veteran also testified that following 
service he never had any symptoms of his frostbite that were 
severe enough to cause him to seek medical treatment.

While the veteran's service medical records were mostly lost, 
a copy of his separation physical was available from November 
1954.  The examination report reflected that at the time of 
separation the veteran's feet were normal, and he was 
assigned "U1" and "L1" on his "PULHES" profile, which is 
a military evaluation that reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of medical fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in military service).  "U1" indicates that 
the veteran's upper extremities had no loss of digits or 
limitation of motion, and there was no demonstrable 
abnormality.  "L1"indicated that there was no demonstrable 
abnormality with regard to the veteran's lower extremities.

The veteran's claims file is also void of any treatment 
records for almost 50 years between his discharge from 
service and the first treatment note indicating that he had 
frostbite in service.  Even this treatment note, in March 
2000, is based solely on the veteran's subjective accounts of 
getting frostbite on his hands and feet during service, and 
not on medical evidence of frostbite residuals. 

In June 2000, the veteran underwent a VA cold injury protocol 
examination.  The veteran recounted two instances while in 
Korea where his hands and feet became extremely cold and the 
tips began to tingle.  The examiner noted that the veteran 
denied both chronic pain and any recurrent fungal infections.  
He had no scars, no disturbances of nail growth, and no skin 
cancer.  The examiner concluded that there was no evidence of 
a cold injury to the veteran's hands or feet, as well as no 
evidence of any neurological involvement. 

At a second examination in July 2000, the examiner noted that 
both of the veteran's hands were cold and he noted a distinct 
temperature change from the wrists down.  There was also a 
distinct temperature change between the veteran's feet and 
his ankles.  The examiner indicated that the veteran was post 
cold injury with regard to both his hands and feet.

In May 2003, the veteran underwent two additional cold injury 
examinations. At the first examination, the examiner noted 
that both feet felt cold, but he stated that he was not able 
to detect any abnormality with regard to the veteran's hands.  
He also indicated that the veteran's nail beds were normal 
and the color was normal.  The examiner opined that it was as 
likely as not that the veteran's residuals of cold trauma 
were related to his in-service cold trauma.  

At the second examination, the veteran complained of 
stiffness and intermittent mild swelling, associated with 
arthritis, in his hands, as well as transitory numbness in 
the tips of his fingers.  He also complained of burning at 
the bottom of his feet that is worse with standing for 
protracted periods of time or with walking long distances.  
The doctor indicated that the veteran's feet looked normal 
clinically and his nails were normal with no evidence of 
fungal infection, deformity or atrophy.  X-rays showed 
diffuse early osteoarthritis in both hands and feet.  The 
doctor opined that it was just as likely as not that the 
veteran's foot and hand disabilities were the result of 
aging, as the veteran did not demonstrate significant nail 
bed changes, vascular insufficiency, or radiologic changes 
which would be consistent with significant cold exposures for 
either his hands or feet.

In this case, there is some medical disagreement as to 
whether the veteran had a cold injury, and, if so, whether he 
has any residual disability stemming from that exposure.  
While VA examiners in July 2000 and May 2003, indicated that 
veteran's residuals of cold trauma were related to his in 
service cold trauma, it is unclear what they considered the 
residual impairment to be.  Another examiner in May 2003, 
observed the veteran's feet looked normal clinically and his 
nails were normal with no evidence of fungal infection, 
deformity or atrophy.  Additionally, this physician indicated 
that while the veteran's has osteoarthritis in both hands and 
feet, which may be responsible for some of the symptomatology 
the veteran attributes to frostbite, the doctor opined that 
the osteoarthritis was age related, and not related to an old 
frostbite exposure.  Further evidence against the veteran's 
claim is the fact that there is no evidence of medical 
treatment for any residuals of frostbite for almost 50 years 
following service.  Under these circumstances, the Board 
finds that the preponderance of evidence is against the 
veteran's claim and it is therefore denied. 

Sleep Apnea

The veteran testified that he believed his sleep apnea was 
caused by his service-connected PTSD.

The veteran underwent a sleep study in June 2000, from which 
a diagnosis of severe obstructive sleep apnea was rendered, 
and he was issued a CPAP machine in August 2000.  In 
September 2000, the veteran indicated that he no longer had 
daytime somnolence and that he was thinking more clearly.  In 
August 2001, the veteran's wife reported that his snoring had 
returned, and the doctor increased the pressure in his CPAP.  
On a cold injury protocol examination, the examiner 
recommended consulting the Psychiatry Board to determine the 
probability of the veteran's sleep apnea being related to his 
PTSD; but nevertheless opined that he felt it was unlikely 
that the two were related. 

After a VA examination in May 2003, the examiner opined that 
while the veteran has sleep apnea, it was not caused by his 
PTSD.  The examiner explained that sleep apnea is a disorder 
related to control of ventilation, and that the nightmares, 
which the veteran experienced because of his PTSD, did not 
resulted in sleep apnea, but were separate entities which are 
unrelated, but which occurred simultaneously. 

While the veteran testified that several doctors had told him 
that there was a relationship between his sleep apnea and his 
PTSD, the veteran's claims file is void of such opinion, and 
a lay person is not competent to relay the opinions of 
medical providers.  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Such opinions must be directly obtained from the 
medical professionals themselves.  Given that the only 
written medical opinions addressing the relationship between 
the veteran's PTSD and his sleep apnea have concluded that 
there is no relationship, the preponderance of evidence is 
against the veteran's claim, and it is therefore denied.

Back Disability

The veteran testified that he hurt his back during service 
when he jumped in a deep hole to avoid hostile fire.  He 
indicated that this was the same incident in which he 
fractured his ankle, for which he is now service connected. 

X-rays taken in December 2001 revealed mild central canal 
stenosis at L3-L4 and L4-L5.  In May 2002, an orthopedic 
surgeon indicated that the veteran had degenerative lumbar 
disk disease which was more likely than not secondary to an 
old injury, and he opined that the in-service injury the 
veteran attributes to his back disability certainly might be 
the old injury.   

The Board finds the veteran's testimony regarding his injury 
in service to be credible, particularly in light of his 
service medical records being lost and given the fact that no 
evidence has been presented which conflicts with his account.  
The VA orthopedist opined that the in-service injury 
certainly might be the old injury responsible for current 
disability, which the Board finds under the circumstances of 
this case to place the matter in equipoise.  As such, 
resolving reasonable doubt in the veteran's favor, the 
veteran's claim for service connection of a low back 
disability is granted.  

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In an appeal of an initial rating, consideration must be 
given to "staged" ratings, i.e., disability ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).   

PTSD

The veteran is currently rated as 50 percent disabled for 
PTSD.  A 50 percent rating is assigned for PTSD when a 
veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned when a person has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships. Id.

A 100 percent disability rating is assigned when a veteran 
has total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; danger of hurting self or 
others; intermittent inability to perform activities of 
living (including maintenance of minimal hygiene); 
disorientation to time or place; or, memory loss for names of 
close relatives, occupation, or own name.  Id.

The Board notes that a Global Assessment of Functioning (GAF) 
scores are assigned by medical professionals as a means of 
quantifying the severity of a person's mental disorder.  GAF 
scores between 51 and 60 are assigned for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or for moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with co-workers); GAF scores between 41 and 50 are 
assigned for serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or for any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job); and GAF 
scores between 31 and 40 are assigned for some impairment in 
reality testing or communication (e.g., speech is at time 
illogical, obscure or irrelevant), or for major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friend, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing in school).
While a GAF score is merely the subjective snap shot of a 
veteran's mental state on a given day, as determined by a 
doctor, it can be helpful in determining the severity of a 
veteran's psychiatric disorder, as it is a means of 
quantifying his symptomatology.

In this case, the veteran was assigned GAF scores of 60 in 
March and June 2000, he received a GAF of 68 in December 
2000; in May 2001 it was noted that the veteran's GAF was 
between 55 and 60 as he was having moderate symptoms of his 
PTSD; in 2002, the veteran received GAF scores of 49 and 50 
in February and March respectively; between April and May 
2003, the veteran received GAF scores between 48 and 50 on 
four occasions; the veteran's GAF score dropped to 45 in July 
2003, to 42 in October 2003, and to 40 in January 2004 and 
again in June 2004; in October 2004, the veteran was assigned 
a GAF score of 49.

In May 2003, the veteran indicated that he had to wash his 
hands five times per week to wash the blood he perceives to 
be on his hands (on a treatment note from April 2003, the 
veteran indicated that he had to wash off the blood up to 
five times daily).  The examiner noted that the veteran has 
increased irritability and anger modulation problems, and is 
less able to cope effectively with his PTSD symptomatology on 
account of depression.

At his most recent examination in June 2004, the examiner 
opined that the veteran's described symptoms were genuine.  
The veteran had isolated himself and his only relationships 
were with the other veterans in his PTSD group, he did not 
have any other social interaction and was incapable of any 
sort of industrial occupation.  The examiner noted that the 
veteran had little improvement in his condition in recent 
years and appeared to be worsening.  It was also noted that 
the veteran's wife had hidden all of the knives and razors in 
the house in response to the veteran's threatening to slit 
his wrists

Treatment records also support the deterioration of the 
veteran.  At a psychiatry session in January 2004 the veteran 
complained that he had become more edgy and easily angered by 
his thoughts of combat.  He had intrusive thought and 
nightmares and isolated himself from his wife and the world.  
The veteran also indicated that he has increasing difficulty 
dealing with his combat experiences and often sees blood all 
over himself.

In view of the foregoing, the Board finds that the veteran is 
entitled to a 70 percent rating for his PTSD.  His GAF scores 
reflect serious symptomatology, and the treatment records 
reflect that the veteran has occupational and social 
impairment, as he is reclusive, cannot work, is highly 
irritable, and has trouble dealing with his wife.  The 
evidence fails to show, however, any delusions or 
hallucinations, and there is no record of the veteran 
displaying grossly inappropriate behavior.  Additionally, the 
veteran's wife testified in February 2003 that she and the 
veteran go to dances with several friends once a month, 
(although she noted that the veteran simply sits and 
watches), and the veteran regularly attends group counseling 
sessions with other veterans.  He is also apparently still 
able to perform activities of living, his memory is largely 
intact, (despite some diminution of both immediate recall and 
remote thoughts), and he is oriented to person, place, and 
time.  As such, a 100 percent rating is not warranted.  

Finger

The veteran is currently assigned a noncompensable rating 
under 38 C.F.R. § 4.71a, DC 5299-5226 for ankylosis of the 
long finger.  A 10 percent rating is assigned for, ankylosis 
of the long finger, whether it is favorable or unfavorable.

While the veteran testified that holding a pen would cause 
pain in his finger, a VA examiner opined in June 2000 that 
the veteran's right middle finger appeared to be healed with 
some minimal tenderness, and was not providing any severe 
functional limitations.  Similarly, at a VA examination in 
May 2003, the examiner opined that the veteran's right long 
finger would give him no more difficulty than the rest of his 
joints for both hands with just gross or fine motor 
manipulation associated with degenerative arthritis and 
aging.  X-rays showed early narrowing of the DIP joint with 
no acute fracture or dislocation; and the veteran had a range 
of motion from 0 to 70 degrees, with no gross instability in 
his right middle finger.

The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)).  The 
veteran is clearly able to move his right middle finger, and 
it is, therefore, not ankylosed.  As such, the criteria for 
an increased rating are not met, and the appeal is denied.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2005.  By this, and by previous 
letters, the statement of the case and supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Additionally, in a statement in support of his 
claim, dated in April 2005, the veteran indicated that he had 
no further evidence to submit.

VA treatment records have been obtained, and efforts were 
made to obtain the veteran's service medical records without 
success.  The veteran has also been provided with numerous VA 
examinations of his various disabilities (the reports of 
which have been associated with the claims file).  
Additionally, he testified at a hearing before a hearing 
officer, and was offered the opportunity to testify at a 
hearing before the Board, but he declined.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A 70 percent rating, and no higher, for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.
 
A compensable rating for ankylosis of the right middle finger 
is denied.
 
Service connection for sleep apnea is denied.

Service connection for a cold injury affecting the hands and 
feet is denied.
 
Service connection for a low back disability is granted.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


